Citation Nr: 0218797	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  98-18 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD), hernia (groin), 
chest and lung disabilities and residuals of exposure to 
Agent Orange (herbicides) to include chest and lung 
disabilities.

(The issues of entitlement to service connection for PTSD 
and Osgood-Schlatter's disease of the right leg and knee 
are the subject of a future decision.).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1966 and from December 1968 to May 1976.  

The issues on appeal arose from Department of Veteran's 
Affairs (VA) Regional Office (RO) rating decisions.  

Also, the Board notes that the record shows that the 
veteran failed to report for a scheduled travel Board 
hearing at the RO on September 10, 2002; accordingly, the 
request for such hearing is considered withdrawn.

The Board is undertaking additional development on the 
issues of entitlement to service connection for PTSD and 
Osgood-Schlatter's disease of the right leg and knee 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT 

1.  The RO denied entitlement to service connection for 
PTSD in May 1994.

2.  Evidence submitted since the May 1994 rating decision 
bears directly and substantially on the issue at hand, is 
neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The RO denied entitlement to service connection for 
hernia (groin), chest and lung disabilities and residuals 
of exposure to AO (herbicides) in May 1994 as there was no 
competent evidence of pertinent associated disabilities.  

4.  Evidence submitted since the May 1994 rating decision 
does not bear directly and substantially upon the issues 
at hand, is essentially cumulative or duplicative, and by 
itself or in connection with the evidence of record, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1994 rating decision 
wherein the RO denied entitlement to service connection 
for PTSD is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a)(c), 3.160(d), 20.1103 (2002).

2.  Evidence submitted since the May 1994 rating decision 
wherein the RO denied entitlement to service connection 
for hernia (groin), chest and lung disabilities and 
residuals of exposure to AO (herbicides) to include chest 
and lung disabilities is not new and material, and the 
veteran's claims for those benefits have not been 
reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105(c);  38 
C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from December 1964 to 
December 1966 and from December 1968 to May 1976.  He 
served in Vietnam from approximately January 1966 to May 
1966 and for approximately three weeks in June 1969.  

Awards and decorations consisted of the National Defense 
Service Medal, Vietnam Service Medal and Vietnam Campaign 
Medal.  There are no decorations reflective of direct 
combat service.

The service medical records regarding the first period of 
service including a September 1964 entrance physical 
examination report and a report of a November 1966 
separation physical examination are silent for any 
pertinent disabilities relating to the chest and lungs, 
PTSD, hernia (groin) or AO exposure.  All pertinent 
clinical evaluations including chest x-rays were normal.  
The veteran denied having any pertinent problems.

A December 1968 reenlistment physical examination report 
is silent for any pertinent disabilities relating to the 
chest and lungs, PTSD, hernia (groin) or AO exposure.  The 
veteran denied having any pertinent problems.  All 
pertinent clinical evaluations including chest x-ray were 
normal.  

Service medical records show that the veteran's chest pain 
complaints and shortness of breath were not shown 
diagnostic of underlying pulmonary disability.  All chest 
and lung evaluations including chest x-rays were normal.  
In May 1975 he complained of a hernia.  Tenderness was 
noted around the groin area when touched.  Initial 
impression was probable hernia.  He was referred to a 
doctor for further evaluation.  

He reported to the doctor a history of left groin pain and 
having a herniorrhaphy 7 years earlier.  His activities 
consisted of normal physical training and driving a truck.  
He had no gastrointestinal or genitourinary symptoms.  On 
objective evaluation the doctor noted no evidence of a 
hernia.  The remaining service medical records are silent 
for any pertinent disabilities.  

In 1993 the veteran filed claims of entitlement to service 
connection for lung and chest disabilities, PTSD, 
hernia(groin) and residuals (nonspecific) of AO exposure.  

In January 1994 the RO notified the veteran of the 
consideration of his claim of entitlement to nonspecified 
disabilities claimed as residuals of AO exposure.  He was 
requested to submit medical evidence of specified 
disabilities which he claimed as a residual of exposure to 
AO.  He was also requested to submit a PTSD stressor 
statement as well as medical evidence of treatment of 
PTSD.  

In January 1994 the veteran noted that while in Vietnam he 
was involved in an ambush in February 1966.  He noted that 
all of his buddies and personnel in his outfit were killed 
except himself and a sergeant McCoy.  He subsequently left 
his company and returned to the US due to his father's 
death.  He reported psychiatric treatment through VA 
Medical Center (MC) in Shreveport.  He did not specify any 
disability as resulting from exposures to AO no did he 
submit any medical evidence regarding disability due to 
exposure to AO.

The Shreveport VAMC noted no pertinent records were on 
file.

In May 1994 the RO denied entitlement to service 
connection for PTSD, hernia (groin), chest and lung 
disability and AO exposure.  

The RO noted that the record was silent for disabilities 
associated with AO exposure and that mere exposure was not 
a ratable entity.  It was noted that there was no clinical 
diagnosis of PTSD or evidence corroborating the veteran's 
claimed stressful events.  

Moreover, the RO essentially noted that the record lacked 
objectively demonstrated chest and lung disability with 
onset in service.  Also, the record was noted to lack 
objective findings verifying the presence of a of 
hernia(groin) with onset in service.  

In October 1996 the veteran filed claims of entitlement to 
service connection for chest and lung disability, PTSD, 
hernia(groin) and residuals of AO exposure on a new and 
material basis.  During the appeal process, he specified 
in his substantive appeal of November 1998 that his chest 
and lungs had been affected by AO exposure.

Evidence received following the May 1994 RO rating 
decision consists of numerous private and VA medical 
records with reports of pertinent VA examinations dating 
between approximately 1994 and 2002 are silent for 
objectively demonstrated hernia(groin) and chest and lung 
disabilities.  Chest x-rays and pulmonary function tests 
were normal.  

A January 1997 VA AO examination report shows the veteran 
noted that he did not have an inguinal hernia repair in 
service.  No hernia or evidence of a hernia operation was 
noted on objective examination.  The AO examination report 
was otherwise silent for any pertinent finding.  

VA psychiatric and psychological examination reports 
between 1997 and 1999 show a clinical diagnosis of PTSD.  

A January 1998 VA AO registry examination report 
essentially referred to disabilities that were addressed 
separately from the issues currently on appeal.  No 
pertinent findings regarding the issues on appeal were 
noted.

A July 1998 statement from VA administrative service 
essentially reported findings noted on the January 1998 VA 
AO examination. 

A March 2002 VA psychological evaluation report was 
without mention of PTSD.  


Criteria

New and material evidence

An application, formal or informal, which has been allowed 
or disallowed by the agency of original jurisdiction, 
becomes final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 C.F.R. 
§ 3.160(d).

In general, RO decisions which are unappealed become 
final.  See 38 U.S.C.A.  § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed Notice of Disagreement in writing and, after 
a Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.

A final and binding agency decision shall not be subject 
to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
§ 3.105 of this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991& 
Supp. 2002); 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board does not have jurisdiction to consider a 
previously adjudicated claim unless new and material 
evidence is presented.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether 
the RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. 
App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 
Vet. App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as result.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this change in the law is 
not applicable in this case because the appellant's claim 
was not filed on or after August 29, 2001, the effective 
date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001). 


Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The CAVC has held that, in order to prevail on the issue 
of service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service 
or within the presumptive period under 38 C.F.R. § 3.307 
so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The CAVC has also reiterated that, alternatively, either 
or both of the second and third elements can be satisfied 
under 38 C.F.R. § 3.303(b) (2002), by the submission of 
(a) evidence that a condition was "noted" during service 
or during an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 65 
(1995) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2001); Anglin v. 
West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The diagnosis of PTSD must comply with the criteria set 
forth in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).  See generally Cohen v. Brown, 
supra; 38 C.F.R. § 4.125. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

With respect to the claim for service connection for a 
residual of exposure to Agent Orange, the Board notes that 
a veteran who, during active service, served in the 
Republic of Vietnam during the Vietnam era, and has a 
disease listed at 38 C.F.R. § 3.309(e) (2002), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  

This presumption has just been changed in the claimant's 
favor. Pursuant to the "new" 38 U.S.C. § 1116(f), as added 
by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 1291) 
(Dec. 27, 2001), there is now a presumption that a veteran 
who served in Vietnam was exposed to herbicides in the 
absence of affirmative evidence to the contrary. As the 
case does not turn on whether the veteran was exposed to 
Agent Orange, but rather the result of such exposure, such 
exposure is presumed but does not affect the outcome as 
explained below.

38 C.F.R. § 3.307(a)(6) Diseases associated with exposure 
to certain herbicide agents. (i) For the purposes of this 
section, the term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.

(ii) The diseases listed at § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.

(iii) A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to 
any such agent during that service. The last date on which 
such a veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.

§ 3.309 Disease subject to presumptive service connection.

(e) Disease associated with exposure to certain herbicide 
agents. If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of § 3.307(d) 
are also satisfied.

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) 

NOTE 1: The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial 
sarcoma (malignant synovioma); Malignant giant cell tumor 
of tendon sheath; Malignant schwannoma, including 
malignant schwannoma with rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and epithelioid 
malignant schwannomas; Malignant mesenchymoma; Malignant 
granular cell tumor; Alveolar soft part sarcoma; 
Epithelioid sarcoma; Clear cell sarcoma of tendons and 
aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and 
infantile fibrosarcoma; Malignant ganglioneuroma.

NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset. 

Under a line of cases including Spencer v. Brown, 17 F.3d. 
368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-2 
(Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 334, 342 
(1998), and Anglin v. West, 11 Vet. App. 361, 368 (1998), 
a new VA regulation may create a new basis for entitlement 
or a new cause of action.


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober , 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified as 38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the veteran 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).   

The Board is of the opinion that the new duty to assist 
law has expanded VA's duty to assist (e.g., by providing 
specific provisions requiring notice of what is required 
to substantiate a claim), and is therefore more favorable 
to the veteran.  Therefore, the amended duty to assist law 
applies.  Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty to assist have been met to the 
extent necessary under the new law. 

Importantly, the record shows that in April 2001 the RO 
notified the veteran of the VCAA.

In a July 2002 supplemental statement of the case the RO 
considered the VCAA in connection with the veteran's 
claims.  




Such notice sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 01-997 (U.S. 
Vet. App. June 19, 2002).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts 
pertinent to his claims is required with the duty to 
assist under both the former law and the new VCAA.  
38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002))' 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Lastly, this is not a case in which the VCAA has been 
applied in the first instance.  See generally  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As noted above, the RO 
has provided, apprised the veteran, as considered his 
claims under the new law.

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and 
development actions required by the new law and the 
implementing regulations have been completed in full.

In the circumstances of this case, further development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown , 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).


New and Material Evidence

PTSD 

The veteran seeks to reopen his claim of entitlement to 
service connection for PTSD which the RO last denied in 
May 1994. 

When an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glenn v. 
Brown, 6 Vet. App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be 
new and material evidence presented since the claim was 
last finally disallowed on any basis, not only since the 
claim was last denied on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

Under Evans, evidence is new if not previously of record, 
and not merely cumulative of evidence previously of 
record.

The Board recognizes that in May 1994 the RO denied 
service connection for PTSD because the record lacked a 
clinical diagnosis of PTSD and corroboration of claimed 
stressors in service. 

Importantly, since the May 1994 RO rating decision the 
evidence submitted in support of his reopened claim 
included reports of VA psychiatric examinations showing a 
clinical diagnosis of PTSD, not previously of record. 

The additional evidence is both new and material as it 
contributes to a more complete picture of the 
circumstances surrounding the origin, nature and extent of 
severity of PTSD.  



Such added evidence bears directly and substantially on 
the specific issue at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 

Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is reopened.  38 C.F.R. § 3.156(a)(c).

As noted earlier, the Board is undertaking additional 
development on the issue of entitlement to service 
connection for PTSD on a de novo basis.   


Hernia (groin), chest and lung 
disabilities and residuals of exposure 
to AO (herbicides) to include chest and 
lung disabilities.

The veteran seeks to reopen claims of service connection 
for hernia (groin), chest and lung disabilities and 
residuals of exposure to AO (herbicides) to include chest 
and lung disabilities which the RO denied in May 1994. 

In May 1994, the RO noted that the record was silent for 
disabilities associated with AO exposure and that the mere 
exposure to AO was not a ratable entity.  Moreover, the RO 
noted that the record lacked objectively demonstrated 
chest and lung disability with onset in service.  Also, 
the record lacked objective findings verifying the 
presence of a of hernia(groin) with onset in active 
service.  

The Board points out that the evidence submitted since the 
RO rating decisions continues to lack competent probative 
evidence of current chest and lung disabilities and hernia 
(groin) with etiologic relationship to service.

Similarly, the record is silent for any recognized 
disability associated with exposure to AO under the 
pertinent laws and regulations cited above.  While the 
veteran recently specified having chest and lung 
impairment associated with his exposure to AO, the record 
fails to demonstrate chest and lung disabilities, 
currently.  Chest x-rays and pulmonary functions tests are 
normal.  

Also, the Board points out that any new VA regulations 
pertaining to AO claims enacted over the years since May 
1994, do not create a new basis for entitlement or a new 
cause of action such as to warrant a reopening of the 
veteran's claim based on exposure to AO.  The Board notes 
that just as in May 1994, the record is presently devoid 
of competent medical evidence of a current identifiable 
disability due to exposure to AO.  

In other words, the case does not turn on whether the 
veteran was exposed to AO or to the expanded list of 
disabilities presumed to be associated AO, but rather the 
result of such exposure has not been related to any 
current identifiable disability.  

No identifiable disability related to AO exposure was 
noted at the time of the earlier unappealed denial action 
by the RO in May 1994 or currently.  The Board reiterates 
the fact that the mere exposure to AO, in and of itself, 
is not a ratable disability.  "Disability" has been 
defined as impairment of earning capacity.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Evidence of a currently 
identified disability related to AO is not shown.

The added evidence does not bear directly and 
substantially on the specific issues at hand, and is 
either cumulative or redundant; and by itself or in 
combination with the other evidence, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims.  The additional evidence 
is not both new and material.  Accordingly, the veteran's 
claims of entitlement to service connection for hernia 
(groin), chest and lung disabilities and residuals of 
exposure to AO (herbicides) are not reopened.  38 C.F.R. 
§ 3.156(a). 


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
PTSD, the appeal is granted to this extent only.  

The veteran, not having submitted new and material 
evidence to reopen the claims of entitlement to service 
connection for hernia (groin), chest and lung disabilities 
and residuals of exposure to AO (herbicides) to include 
chest and lung disabilities, the appeal is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

